Citation Nr: 0029839	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbar spine, with 
chronic pain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches and tinnitus as secondary to head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1977 to January 
1981, as well as additional verified and unverified periods 
of reserve component service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision reached in January 
1998 and issued to the veteran in February 1998 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That rating decision, in pertinent part, 
granted service connection for a low back disability, 
described for rating purposes as chronic back pain, 
degenerative disc disease, lumbar spine, and assigned an 
initial 20 percent evaluation for that disability, effective 
in August 1996.  The RO also granted service connection for 
headaches and tinnitus, claimed as secondary to head trauma, 
and assigned an initial 10 percent evaluation for that 
disability, effective in August 1996.  The veteran submitted 
a timely notice of disagreement in early February 1999, and 
submitted a timely substantive appeal in May 1999, within 60 
days of a statement of the case issued in April 1999.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc 
disease, lumbar spine, with chronic pain, is manifested by 
subjective complaints of pain, difficulty walking on heels 
and toes, but not by neurologic or postural abnormality, 
severe limitation of motion, muscle spasm or severe 
neurological symptoms.

2.  The veteran's service-connected headaches and tinnitus 
due to head trauma are manifested by subjective complaints of 
headache four to five times monthly and subjective complaints 
of constant ringing in the ears.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for degenerative disc disease, lumbar 
spine, with chronic pain, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1999).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for headaches and tinnitus secondary to 
head trauma have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100, 
4.130, Diagnostic Code 9304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal arises from an initial grant of service 
connection for the two disabilities in question and 
assignment of the initial disability ratings for those 
disabilities.  In a case involving disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes here that on October 30, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107.  Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  Under the 
revised provisions of 38 U.S.C.A. § 5107(a), VA is now 
required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected degenerative disc 
disease of the lumbar spine and for his service-connected 
headaches and tinnitus disability.  After reviewing the 
claims file which includes the reports of VA examinations, 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required under 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

1.  Degenerative Disc Disease of the Lumbar Spine

Private medical records dated from 1992 to June 1996 disclose 
that the veteran had routine or frequent outpatient care to 
assist in control of diabetes, but these records are devoid 
of any complaint of, treatment of, or diagnosis of back pain.

On VA examination conducted in July 1997, the veteran 
reported having back pain in service, treated with aspirin.  
He denied radiation of pain.  He reported use of Ibuprofen 
and muscle relaxants for post-service treatment of back pain.  
The veteran's range of motion of the back was limited to 60 
degrees of forward flexion, 15 degrees of backward extension, 
left and right lateral flexion of 20 degrees, and right and 
left rotation to 30 degrees.  The veteran stated that he had 
pain on forward flexion and on backward extension.  The 
veteran walked without an assistive device.  There were no 
postural abnormalities.  There was no evidence of spasm or 
atrophy of the back.  The veteran had some difficulty walking 
on his heels and toes.  There was no evidence of neurological 
involvement.  Radiologic examination of the lumbar spine 
disclosed mild disc space narrowing at L3-4.  The examiner 
concluded that the veteran had chronic back pain and 
degenerative disc disease, lumbar spine.

In a statement submitted in May 1999, the veteran stated that 
a 20 percent evaluation for his back pain was too low an 
evaluation.  He stated that he used three different types of 
medication because of his back pain, including, including 
pain medication, medication for muscle cramps, and a sleeping 
pill.  

The veteran's initial evaluation for his lumbar spine 
disability is provided under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Under Diagnostic Code 5293, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks, and a 40 percent evaluation 
is warranted for severe intervertebral disc syndrome with 
recurring attacks and with little intermittent relief.

The medical evidence establishes that the veteran's deep 
tendon reflexes are present in both lower extremities.  The 
veteran is able to ambulate without postural abnormality and 
without assistive devices.  The only abnormality noted as to 
the lower extremities was that the veteran had some 
difficulty walking on his heels and toes.  There is no 
evidence that the veteran's service-connected back disability 
is manifested by symptoms approximating severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are applicable to ratings under Diagnostic Code 5293.  
VAOPGCPREC 36-97 (1997); see also, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  In this case, the objective symptoms 
manifested are difficulty walking on heels and toes and 
moderate limitation of motion of the lumbar spine; no other 
objective symptomatology has been noted by any examiner.  

The Board notes that the veteran contends that the use of 
muscle relaxant medications, pain medication, and sleeping 
pills indicates a more severe disability than the assigned 20 
percent evaluation.  The Board finds that use of pain 
medications, sleeping pills, and muscle relaxants does not by 
itself compel a determination that the veteran's pain and 
symptomatology approximate the criteria for a 40 percent 
evaluation.  In this case, even considering additional 
functional loss due to pain, the criteria for a rating in 
excess of 20 percent have not been met under Code 5293.

The Board has considered whether the veteran may be entitled 
to an evaluation in excess of 20 percent under any other 
applicable diagnostic code.  Under Diagnostic Code 5292, 
slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation warrants a 20 
percent evaluation; severe limitation warrants a 40 
evaluation.  In this case, the Board finds the demonstrated 
limitation of motion to be no more than moderate at worst, 
since the veteran retains 60 degrees of forward flexion, 15 
degrees of extension, and has retained left and right lateral 
flexion and right and left rotation.  An evaluation in excess 
of 20 percent is therefore not warranted under Diagnostic 
Code 5292.

38 C.F.R. § 4.71a, Diagnostic Code 5295, provides the 
criteria for evaluation of lumbosacral strain.  A 10 percent 
rating for lumbosacral strain is for application where there 
is characteristic pain on motion.  A 20 percent evaluation is 
for application where there is muscle spasm on extreme 
forward bending and loss of lateral spine motion unilateral, 
in standing position.  An evaluation of 40 percent is 
provided where there is severe strain, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In this case, there is 
no evidence of severe strain, as there is no objective 
medical evidence of muscle spasm.  As noted above, there are 
no postural abnormalities, which would contradict a finding 
that there was listing of the entire spine.  The evidence 
establishes that the veteran retains lateral motion.  The 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5295 are not met.

There is no evidence of extraschedular factors, such as 
frequent hospitalization attributable to the veteran's 
service-connected lumbar spine disability.  See 38 C.F.R. 
§ 3.321(b).  The evidence does not establish that the 
veteran's service-connected disability results in 
manifestation of disability not encompassed by the schedular 
criteria.  Based on all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to an evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.  
The evidence is not in equipoise to warrant an increased 
evaluation based on resolution of reasonable doubt.  38 
U.S.C.A. § 5107(b).  The claim must be denied.

2. Headaches and Tinnitus

The veteran's service medical records reflect that he 
sustained trauma to the head in service, including a 
fractured nose, in 1980.  A reading of the January 1998 
rating decision reveals that the RO has granted service 
connection for headaches and tinnitus as due to the head 
trauma during service.  

On VA examination conducted in July 1997, the veteran 
reported having intermittent headaches since sustaining head 
trauma in service.  He described a dull ache on the top of 
his head and sometimes behind his eyes.  He denied any visual 
disturbance, nausea, or vomiting, and stated that his 
headaches did not interfere with his employment, repairing 
gas meters.  The veteran had no focal weakness.  Cranial 
nerves were intact and deep tendon reflexes were equal.  
There was no evidence of a tic, chorea, or other neurologic 
disorder.  The examiner concluded that the veteran had 
intermittent headaches, probably musculoskeletal in origin.

On audiology examination conducted in August 1997, the 
veteran complained of hearing loss, first noted following his 
assault in 1980 by a fellow service member.  He also reported 
working as a helicopter repairman for two years in service.  
He reported constant bilateral tinnitus, described as a loud 
to semi-loud ringing.  The examiner concluded that the 
veteran's hearing was normal, and that his report of tinnitus 
was consistent with his history of noise exposure.

In a statement submitted early May 1999, the veteran stated 
that he had recurring headaches that he had "to go to bed 
with" at least four or five times a month.  He reported that 
the headaches were of two to five hours in duration.

The veteran's initial evaluation for headaches and tinnitus, 
claimed as secondary to trauma, is provided under Diagnostic 
Codes 9304 and 8045.  A 10 percent evaluation for purely 
subjective complaints, however, is the highest schedular 
rating assignable for subjective symptomatology.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8045.  Subjective complaints 
of headache, recognized as symptomatic of brain trauma, may 
also be evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9304, the diagnostic code used to evaluate dementia due to 
brain trauma.  However, a rating in excess of 10 percent for 
brain disease due to drama is not assignable in the absence 
of a diagnosis of multi-infarct dementia.  There is no 
diagnosis of multi-infarct dementia in this case. 

The Board has also considered the possibility of rating the 
headaches under Code 8100 for migraines, but the medical 
evidence shows that the headaches in question are not 
migraine headaches.  Even if they were viewed that way by 
analogy, there is no persuasive evidence of the 
characteristic prostrating attacks necessary for a higher 
rating under that Code.  At any rate, a note to Code 8045 is 
to the effect that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Code 9304.  It therefore appears that by 
regulation a higher rating is not possible in this case as 
the RO has apparently found that the headaches and tinnitus 
are due to trauma.  

For these reasons, the Board finds that the schedular 
criteria for a rating in excess of 10 percent for the 
veteran's service-connected headaches and tinnitus have not 
been met.  38 C.F.R. §§ 4.124a, Diagnostic Code 8045, 4.130, 
Diagnostic Code 9304.  The Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  
There has also been no showing of such an exceptional or 
unusual disability picture to warrant referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1). 


ORDER

The appeal is denied as to both issues.  


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 9 -


- 2 -


